                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION



CHRISTI PICKENS                                          PLAINTIFF


v.                         NO. 3:19-cv-00179 PSH


ANDREW SAUL, Commissioner of                            DEFENDANT
the Social Security Administration



                                JUDGMENT

     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for plaintiff Christi Pickens.

     IT IS SO ORDERED this 3rd day of February, 2020.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE
